Citation Nr: 0206503	
Decision Date: 06/19/02    Archive Date: 06/27/02	

DOCKET NO.  96-39 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
asthma prior to October 6, 1996.  

2.  Entitlement to a rating in excess of 30 percent for 
asthma from October 7, 1996.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1989 to January 1993.  This case comes before the 
Board of Veterans' Appeals (Board) from a March 1995 rating 
decision of the Waco, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO) which granted service connection 
and assigned a noncompensable rating for asthma.  

The RO has since increased the rating for asthma.  In an 
August 1999 decision, a 10 percent disability rating was 
assigned, effective from February 16, 1995 and a 30 percent 
rating was assigned from October 7, 1996.  In AB v. Brown, 
6 Vet. App. 35, 39 (1993), the U.S. Court of Appeals for 
Veterans Claims (Court) held that in a claim for an original 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation.  
The veteran has not withdrawn this claim.  The ratings for 
the entire period since the effective date of the grant of 
service connection for asthma are before the Board for 
appellate review.

A matter that must be addressed is which issues are properly 
before the Board at this time.  Under 38 U.S.C.A. § 7105(a), 
an appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the veteran.  In 
essence, the following sequence is required:  There must be a 
decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.

The veteran's May 1995 statement, received at the RO in June 
1995, is a valid notice of disagreement to the March 1995 
rating decision.  In August 1996, the veteran filed a timely 
substantive appeal to a July 1996 statement of the case 
regarding this issue.  This issue is properly before the 
Board.  The veteran has since raised additional claims.  
These additional claims were addressed by the RO in an April 
2000 statement of the case.  The veteran did not submit a 
substantive appeal on these further issues.  Accordingly, 
they are not before the Board.  In this regard, it is also 
noteworthy that in written argument by the veteran's former 
representative to the Board in April 2002, no reference was 
made to the issues addressed by the RO in April 2000.  

In May 2002, the veteran designated the Veterans of Foreign 
Wars of the United States (VFW) as his new representative.  
He stated that he had no additional evidence to submit.  To 
expedite appellate review of this claim, the case was hand-
delivered to a representative from VFW for review.  The 
representative stated that they had no additional argument to 
submit and suggested that the Board proceed with the 
adjudication of this claim.


FINDINGS OF FACT

1.  From February 16, 1995, to July 18, 1997 the veteran's 
asthma was reasonably characterized as severe.

2.  From July 18, 1997, the  asthma has not been more than 
moderate in extent; it was not manifested by FEV-1 of 40 to 
55 percent predicted or FEV-1/FVC of 40 to 55 percent, or at 
least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.


CONCLUSIONS OF LAW

1.  A 60 percent rating for asthma is warranted from February 
16, 1995 until July 18, 1997.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.97, Code 6602 (in effect prior to 
October 7, 1996); 38 C.F.R. § 4.97, Diagnostic Code 6602 
(2001);.  

2.  A rating in excess of 30 percent for asthma is not 
warranted from July 18, 1997.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2001); 
38 C.F.R. § 4.97, Code 6602 (in effect prior to October 7, 
1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

During service the veteran was seen for respiratory 
complaints.  The veteran filed his initial claim seeking 
service connection for asthma on February 16, 1995.  A March 
1995 rating decision granted service connection for asthma, 
rated noncompensable.  The veteran disagreed with the 
noncompensable rating.  Outpatient treatment records (OPTRs) 
obtained noted sporadic treatment of asthma.  A VA 
hospitalization report dated in March 1996 indicates 
treatment for an exacerbation of asthma.  The veteran 
reported he had attacks approximately twice a week, which 
usually subsided on their own.  On this occasion, the attack 
did not.  He responded quickly to treatment and was released 
the following day.  An OPTR dated later in March 1996 
indicates the veteran's asthma was very symptomatic when he 
was exposed to oil fire smoke during his service in Kuwait.  

On November 1996 VA examination, a history of daily shortness 
of breath, increasing on exercise, on climbing stairs and 
walking was reported.  Shortness of breath and acute 
asthmatic attacks were interfering with the veteran's 
employment.  It was noted that the veteran was having 2 to 
3 attacks per week.  He wheezed all the time.  He lost jobs 
because of shortness of breath.  He had dyspnea on slight 
exercise, climbing four to five stairs, and walking.  He was 
on corticosteroids and antibiotics.  He had been on steroids 
four times in the last 2 months.  The diagnosis was asthma, 
acute and chronic. 

Pulmonary function testing in January 1997 indicated that 
FEV-1 was 78 percent of predicted; FEV-1/FVC was 98 percent 
of predicted.  Pulmonary function testing in April 1997 
revealed FEV-1 73 percent of predicted and FEV-1/FVC 95 
percent of predicted. 

In an outpatient treatment report dated July 18, 1997 the 
veteran indicated that he was asymptomatic and had been doing 
well.  The  impression was asthma under average control.  A 
January 1998 OPTR reveals that the veteran had not had any 
emergency room visits or been on oral steroids for asthma in 
the last six months.  A July 1998 OPTR notes that the asthma 
was stable.  Pulmonary function testing showed that FEV-1 was 
79 percent of predicted; FEV-1/FVC was 94 percent of 
predicted.

On VA examination in January 1999, mild dyspnea on exertion, 
relieved by inhaler, was reported.  The veteran reported some 
flare-ups at night, approximately four times per week.  These 
attacks were indicated to be mild and responded to 
medication.  Sometimes these attacks took longer to treat.  
No period of incapacitation was indicated.  He operated his 
own hardwood floor installation company.  It was reported 
that pulmonary function tests performed in January 1999 were 
normal, with FEV-1 79 percent of predicted.  The examiner 
stated that the veteran had a stable chest that was free of 
active disease that was considered to be within normal 
limits.  Mild bronchial asthma, mainly nocturnal was 
diagnosed.  

More outpatient treatment records were obtained, and revealed 
the asthma was stable.  Mild obstructive changes were noted 
in a record dated in July 1999.  

In June 2000, the veteran requested a complete copy of his 
military medical treatment records.  This was provided to him 
in August 2000. 

II.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001)).  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The VCAA 
and implementing regulations eliminate the concept of a 
well-grounded claim (which has never been at issue in this 
case) and redefine the obligations of VA with respect to the 
duty to assist.  They also include an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 

The VCAA and implementing regulations apply in the instant 
case.  See VCOPGCPREC 11-2000.  However, the Board finds that 
the pertinent mandates of the VCAA and implementing 
regulations are met.  As noted previously, well-groundedness 
has not been an issue.  The veteran has undergone several 
evaluations and there is no indication that any relevant 
records are outstanding.  The veteran was afforded 
opportunities to submit argument on behalf of his claim.  The 
Board finds that VA has done everything reasonably possible 
to assist the veteran.  Discussions in the rating decisions, 
statement of the case, and a supplemental statement of the 
case have informed the veteran of the information and 
evidence needed to substantiate his claim and what evidence 
was of record, and complied with VA's notification 
requirements.

A remand of this case to the RO for initial review in light 
of the VCAA and implementing regulations would serve no 
useful purpose, as there is no conceivable benefit that would 
flow to the veteran from such action.  There would merely be 
a delay in the disposition.

III.  Analysis

Asthma is rated under 38 C.F.R. § 4.97, Code 6602.  The 
appeal originated from the initial rating assigned following 
a grant of service connection, and the RO has assigned staged 
ratings.  See Fenderson v. West, 12 Vet App. 119 (1999) (in 
cases where an initially assigned disability evaluation has 
been disagreed with, it is possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found.).  Regulations governing ratings of 
respiratory disorders were revised effective October 7, 1996.  
See 61 Fed. Reg. 46,720 (Sept. 5, 1996) (codified at 
38 C.F.R. § 4.97).  Because the veteran's claim was filed in 
February 1995, prior to the revision, the asthma must be 
rated under the "old" criteria in effect prior to October 
7, 1996 before that date, and under those criteria or the 
amended "new" criteria which became effective October 7, 
1996, whichever are more favorable, from that date.  

The first "stage" of the rating appealed must, at least for 
the period of time prior to October 7, 1996, be considered 
under the "old" criteria.  Prior to October 7, 1996, asthma 
was rated 30 percent when it was moderate; rather frequent 
asthmatic attacks (separated only be 10 to 14 day intervals) 
with moderate dyspnea on exertion between attacks.  A 60 
percent rating was warranted when asthma was severe; frequent 
attacks of asthma (one or more attacks weekly), marked 
dyspnea on exertion between attacks with only temporary 
relief by medication; more than light manual labor precluded.  
A 100 percent rating was assigned for pronounced asthma; 
asthmatic attacks very frequently with severe dyspnea on 
slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health.

The evidence shows that, initially in the appellate period 
the status of the veteran's asthma met the "old" criteria 
for a 60 (but not 100) percent rating.  There is clinical 
corroboration that he was having 2 to 3 attacks of asthma a 
week, had marked dyspnea on exertion between attacks 
(problems with climbing 4 or 5 stairs), and was receiving 
only temporary relief with medication.  In addition to 
emergency room visits for asthma, he was admitted for 
inpatient care.  Such findings reasonably reflect that the 
asthma was severe.  Very frequent asthmatic attacks with 
severe dyspnea on slight exertion between attacks and with 
marked loss of weight or other evidence of severe impairment 
of health were not shown (e.g. weight was being maintained at 
a level in the upper 170's and the 180's). 

The next matter for consideration is the period of time for 
which the 60 percent rating is to extend.  In that regard, it 
is noteworthy that from October 7, 1996, the "new" criteria 
must be considered in addition to the "old" criteria.  
Under the "new" criteria, a 30 percent rating is warranted 
for FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 
to 70 percent, or daily inhalational or oral bronchodilator 
therapy or; inhalational anti-inflammatory medication.  A 60 
percent rating requires an FEV-1 of 40 to 55 percent 
predicted; or FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating requires FEV-1 less than 40 percent 
predicted, or; FEV- 1/FVC less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications. 

The evidence shows that on July 18, 1997 VA examination, the 
veteran's asthma was reported to be asymptomatic, and he was 
doing well.  The asthma was considered under average control.  
Frequent attacks and marked dyspnea on exertion were no 
longer shown.  The asthma had improved, and could no longer 
reasonably be characterized as more than moderate in degree.  
Thus, under the "old" criteria, termination of a 60 percent 
rating and assignment of a 30 percent rating was warranted 
based on facts found, effective July 18, 1997.

The Board finds that on and after October 7, 1996 (and prior 
to July 18, 1997), the "old" criteria for a 60 percent 
rating were more favorable to the veteran than the "new" 
criteria in that under those criteria the asthma was 60 
percent disabling.  None of the alternate listed criteria for 
a 60 percent rating for asthma are shown in the evidence of 
record.  Pulmonary function studies have not shown that 
pulmonary function has been impaired to the extent required 
for 60 percent; the veteran was not required to take oral or 
parenteral corticosteroids in the frequency required for a 60 
percent rating; the asthma has not required monthly visits to 
a physician for required care of exacerbations.  
Consequently, extension of the initial (now 60 percent) stage 
in the rating of the asthma beyond July 18, 1997 is not 
warranted under the "new" criteria also.

The final matter to be considered is whether at any point in 
time since July 18, 1997 the asthma has warranted another 
staged rating in excess of 30 percent under either the 
"old" or the "new" criteria.  There are no medical records 
showing the asthma be more than moderate in severity at any 
point in time since July 18, 1997.  Likewise, there is no 
medical evidence that any of the alternate criteria for a 60 
percent rating under the "new" criteria have been met at 
any point in time since July 18, 1997.  The preponderance of 
the evidence is against this aspect of the claim, and it must 
be denied. 


ORDER

A 60 percent rating for asthma is granted for the period of 
time from February 16, 1995 until July 18, 1997.

A rating in excess of 30 percent for asthma from July 18, 
1997 is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

